THIRD AMENDMENT TO CREDIT AGREEMENT

Parties:

     
“CoBank”:
  CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
“Borrower”:
  CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
“Syndication Parties”:
  The entities name below on the signature pages
Execution Date:
  March 5, 2008

Recitals:

A. CoBank, in its capacity as Administrative Agent (“Administrative Agent”) and
as a Syndication Party, the Syndication Parties signatory thereto (collectively
with any Persons who have become or who become Syndication Parties, “Syndication
Parties”), and Borrower have entered into that certain 2006 Amended and Restated
Credit Agreement (Revolving Loan) dated as of May 18, 2006, that certain First
Amendment to Credit Agreement dated as of May 8, 2007, and that certain Second
Amendment to Credit Agreement dated as of October 18, 2007, (as amended, and as
further amended, modified, or supplemented from time to time, the “Credit
Agreement”) pursuant to which the Syndication Parties have extended certain
credit facilities to Borrower under the terms and conditions set forth in the
Credit Agreement.

B. Borrower has requested that the Agent and the Syndication Parties amend
certain terms of the Credit Agreement, which the Agent and the Syndication
Parties are willing to do under the terms and conditions as set forth in this
Third Amendment to Credit Agreement (“Third Amendment”).

Agreement:

Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1

1. Amendments to Credit Agreement. The Credit Agreement is amended as of the
Effective Date as follows:

1.1 The following Section of Article 1 is hereby amended in its entirety to read
as follows:

1.54 Consolidated Funded Debt: means as to Borrower and its Consolidated
Subsidiaries: (a) Debt that is classified as long term debt in accordance with
GAAP, that is, without duplication (i) Debt for borrowed money, (ii) Debt upon
which such entity customarily pays interest, or (iii) Debt which is secured by a
lien on property, and (b) without duplication (i) long term rental payments
under capitalized leases, (ii) obligations with respect to letters of credit
which support long-term debt and with expiration dates in excess of one year
from the date of issuance thereof; and (iii) guarantees which support long-term
debt.

1.2 The following Section of Article 1 is hereby amended in its entirety to read
as follows:

1.61 Debt: means as to any Person: (a) indebtedness or liability of such Person
for borrowed money, or for the deferred purchase price of property or services
(including trade obligations); (b) obligations of such Person as lessee under
capital leases; (c) obligations of such Person arising under bankers’, or trade
acceptance facilities, or reimbursement obligations for drawings made under
letters of credit; (d) all guarantees, endorsements (other than for collection
or deposit in the ordinary course of business), and other contingent obligations
of such Person (i) to purchase any of the items included in this definition,
(ii) to provide funds for payment, (iii) to supply funds to invest in any other
Person, (iv) otherwise to assure a creditor of another Person against loss, or
(iv) with respect to letters of credit (in each case, without duplication);
(e) all obligations secured by a lien on property owned by such Person, whether
or not the obligations have been assumed; and (f) all obligations of such Person
under any agreement providing for an interest rate swap, cap, cap and floor,
contingent participation or other hedging mechanisms with respect to interest
payable on any of the items described in this definition.

1.3 The following Section of Article 1 is hereby amended in its entirety to read
as follows:

1.173 Term Loan Credit Agreement: shall mean that certain Credit Agreement (10
Year Term Loan) dated as of December 12, 2007 by and between Borrower and
CoBank, as administrative agent for all syndication parties thereunder, and as a
syndication party thereunder, and the other syndication parties set forth on the
signature pages thereto, as amended from time to time.

1.4 The following new Section is added to Article 1 reading as follows:

1.179 Revolving Loan Credit Agreement: shall mean that certain Credit Agreement
(364-Day Revolving Loan) dated as of February 14, 2008 by and between Borrower
and CoBank, as administrative agent for all syndication parties thereunder, and
as a syndication party thereunder, and the other syndication parties set forth
on the signature pages thereto, as amended from time to time.

1.5 Section 9.12 is amended as follows: the term “Restricted Subsidiary” shall
be amended to read “Consolidated Subsidiary”.

1.6 Section 2.7 is amended as follows: the amount “$100,000,000” shall be
amended to read “$200,000,000”.

1.7 Section 12.1 is amended in its entirety to read as follows:

12.1 Borrowing. Borrower shall not (nor shall it permit any of its Restricted
Subsidiaries to) create, incur, assume or permit to exist, directly or
indirectly, any Debt, except for: (a) Debt of Borrower arising under this Credit
Agreement and the other Loan Documents; (b) trade payables arising in the
ordinary course of business; (c) Capital Leases in existence from time to time;
(d) current operating liabilities (other than for borrowed money) incurred in
the ordinary course of business; (e) unsecured Debt; (f) Debt in existence on
the date hereof as set forth in Exhibit 12.1 attached hereto; (g) Debt of
Borrower incurred pursuant to the Term Loan Credit Agreement and the Revolving
Loan Credit Agreement; and (h) such other Debt agreed upon in writing between
Borrower and the Syndication Parties.

1.8 Section 12.5 is amended in its entirety to read as follows:

12.5 Liabilities of Others. Borrower shall not (nor shall it permit any of its
Restricted Subsidiaries to) assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
Person, except: (a) by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of the Borrower’s or
any Restricted Subsidiary’s business; and (b) guarantees made from time to time,
whether in existence on the Closing Date or made subsequent thereto, by Borrower
and its Restricted Subsidiaries in the ordinary course of their respective
businesses with respect to the liabilities and obligations of Persons including
National Cooperative Refinery Association (“NCRA”), provided, however, that the
aggregate amount of all indebtedness guaranteed under this clause (b) shall not
exceed $500,000,000.00 in the aggregate.

1.9 Subsection 14.1(i) is amended in its entirety to read as follows:

(i) The occurrence of an “Event of Default” under the Term Loan Agreement or the
Revolving Loan Credit Agreement.

1.9 Subsection 15.10.1(b) is amended in its entirety to read as follows:

(b) Agreeing to an extension of the 5-Year Maturity Date, or, except as provided
in Section 2.10, an increase in the 5-Year Commitment or any Syndication Party’s
share thereof;

2. Conditions to Effectiveness of this Third Amendment. The effectiveness of
this Third Amendment is subject to satisfaction, in the Administrative Agent’s
sole discretion, of each of the following conditions precedent (the date on
which all such conditions precedent are so satisfied (except those that may be
satisfied at a later date) shall be the “Effective Date”):

2.1 Delivery of Executed Loan Documents. Borrower and the Lenders shall have
delivered to the Administrative Agent, for the benefit of, and for delivery to,
the Administrative Agent and the Syndication Parties, this Third Amendment (or
their approval thereof, in the case of Voting Participants), duly executed.

2.2 Representations and Warranties. The representations and warranties of
Borrower in the Credit Agreement shall be true and correct in all material
respects on and as of tile Effective Date as though made on and as of such date.

2.3 No Event of Default. No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Effective Date of this Third
Amendment.

2.4 Payment of Fees and Expenses. Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available federal funds all fees and
expenses presently due under the Credit Agreement (as amended by this Third
Amendment).

3. General Provisions.

3.1 No Other Modifications. The Credit Agreement, as expressly modified herein,
shall continue in full force and effect and be binding upon the parties thereto.

3.2 Successors and Assigns. This Third Amendment shall be binding upon and inure
to the benefit of Borrower, Agent, and the Syndication Parties, and their
respective successors and assigns, except that Borrower may not assign or
transfer its rights or obligations hereunder without the prior written consent
of all the Syndication Parties.

3.3 Definitions. Capitalized terms used, but not defined, in this Third
Amendment shall have the meaning set forth in the Credit Agreement.

3.4 Severability. Should any provision of this Third Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this Third Amendment and all remaining provision of this
Third Amendment shall be fully enforceable.

3.5 Governing Law. To the extent not governed by federal law, this Third
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.

3.6 Headings. The captions or headings in this Third Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Third Amendment.

3.7 Counterparts. This Third Amendment may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this Third Amendment by telefax,
facsimile, or e-mail transmission of an Adobe® file format document also shall
deliver an original executed counterpart of this Third Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Third Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed as of the Effective Date.

[Signature Pages Follow]

2

BORROWER:

CHS INC., a cooperative corporation formed under the laws of the State of
Minnesota

By:      
Name: John Schmitz
Title: Executive Vice President and Chief Financial
Officer

ADMINISTRATIVE AGENT:

COBANK, ACB

By:
Name: Michael Tousignant
Title: Vice President


SYNDICATION PARTIES:

 
CoBank, ACB
By:      
Name: Michael Tousignant
Title: Vice President

 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
By:      
Name:
Title:

[Signature Page to Third Amendment to Credit Agreement]

3

 
SunTrust Bank
By:      
Name:
Title:

 
Bank of America, N.A.
By:      
Name:
Title:

 
Wells Fargo Bank, National Association
By:      
Name:
Title:

 
BNP Paribas
By:      
Name:
Title:
By:      
Name:
Title:

[Signature Page to Third Amendment to Credit Agreement]

4

 
Harris N. A.
By:      
Name:
Title:

 
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank International”
New York Branch
By:      
Name:
Title:
By:      
Name:
Title:

 
Deere Credit, Inc.
By:      
Name:
Title:

 
U.S. Bank National Association
By:      
Name:
Title:

[Signature Page to Third Amendment to Credit Agreement]

5

 
Natixis (f/k/a Natexis Banques Populaires)
By:      
Name:
Title:
By:      
Name:
Title:

 
Fortis Capital Corp.
By:      
Name:
Title:
By:      
Name:
Title:

 
The Bank of Nova Scotia
By:      
Name:
Title:

[Signature Page to Third Amendment to Credit Agreement]

6

 
Calyon New York Branch
By:      
Name:
Title:
By:      
Name:
Title:

 
National City Bank (successor by merger to National City Bank of Indiana
By:      
Name:
Title:

 
M&I Marshall & Ilsley Bank
By:      
Name:
Title:
By:      
Name:
Title:

 
Farm Credit Services of America, PCA
By:      
Name: Steven L. Moore
Title: Vice President

[Signature Page to Third Amendment to Credit Agreement]

7

 
ING Capital LLC
By:      
Name:
Title:

 
Comerica Bank
By:      
Name:
Title:

 
AgStar Financial Services, PCA
By:      
Name:
Title:

 
HSH Nordbank AG New York Branch
By:      
Name:
Title:
By:      
Name:
Title:

[Signature Page to Third Amendment to Credit Agreement]

8

 
Société Générale
By:      
Name:
Title:

 
Wachovia Bank, National Association
By:      
Name:
Title:

 
AgFirst Farm Credit Bank
By:      
Name:
Title:

 
U.S. AgBank
By:      
Name:
Title:

[Signature Page to Third Amendment to Credit Agreement]

9